Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-3, 6-9 and 12-16 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to an apparatus and a method for handling insufficient resources in a user equipment (UE) during a PDU session establishment procedure.
Prior arts were found for the independent claims as follows:
3GPP: (TR 24.890 V15.1.0 (2018-03), 3rd Generation Partnership Project; technical Specification Group Core Network and Terminals; 5G System - Phase 1; CT WG1 Aspects (Release 15) *sections 6 to 12*)
Xiaowan Ke et al. (US 2021/0144579 A1)
	3GPP discloses a method of PDU session establishment procedure.
	Ke discloses a method for connection set-up and corresponding master base station and secondary base station.  
Applicant uniquely claimed the below distinct features in independent claims 1, 7 and 13 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:

transmitting a protocol data unit (PDU) session establishment request message by a user equipment (UE) to establish a PDU session in a mobile communication network; 
receiving a PDU session establishment accept message from the network, wherein the PDU session establishment accept message carries at least one of parameters including a number of QoS rules, a number of packet filters, and a number of QoS flow descriptions for adding new QoS rules or new QoS flows associated with the PDU session; 
determining that the UE has insufficient resources to support the addition for the new QoS rules and/or the new QoS flows, wherein the UE determines that the UE has insufficient resources to store the number of QoS rules, the number of packet filters, or the number of QoS flow descriptions; and 
initiating a PDU session release procedure to release the PDU session upon detecting the insufficient resources.
 	Claim 7:
 	A User Equipment (UE), comprising: 
a transmitter that transmits a protocol data unit (PDU) session establishment request message by the UE to establish a PDU session in a mobile communication network; 
a receiver that receives a PDU session establishment accept message from the network, wherein the PDU session establishment accept message carries at least one of parameters including a number of QoS rules, a number of packet filters, and a number of QoS flow descriptions for adding new QoS rules or new QoS flows associated with the PDU session; 
a control circuit that determines that the UE has insufficient resources to support the addition for the new QoS rules and/or the new QoS flows, wherein the UE determines that the UE has insufficient resources to store the number of QoS rules, the number of packet filters, or the number of QoS flow descriptions; and 

	Claim 13:
 	A method, comprising: 
transmitting a protocol data unit (PDU) session establishment request message by a user equipment (UE) to establish a PDU session in a mobile communication network; 
receiving a PDU session establishment accept message from the network, wherein the PDU session establishment accept message carries at least one of parameters including a number of QoS rules, a number of packet filters, and a number of QoS flow descriptions for adding new QoS rules or new QoS flows associated with the PDU session; 
determining that the UE has insufficient resources to support the addition for the new QoS rules and/or new QoS flows, wherein the UE determines that the UE has insufficient resources to store the number of QoS rules, the number of packet filters, or the number of QoS flow descriptions; and 
synchronizing with the network by sending a 5G session management (SM) cause value indicating the insufficient resources.	

These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412